Citation Nr: 0904767	
Decision Date: 02/10/09    Archive Date: 02/13/09	

DOCKET NO.  07-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability, to include residuals of "nerve 
injury" to the right shoulder. 

2.  Entitlement to service connection for a left shoulder 
disability. 

3.  Entitlement to service connection for a low back 
disability, claimed as lumbosacral strain. 

4.  Entitlement to service connection for degenerative 
disc/degenerative joint disease of the cervical spine, 
claimed as the residual of a neck injury. 

5.  Entitlement to service connection for a bilateral knee 
disability. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for a scar as the residual of laceration of the right 
foot. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for a scar as the postoperative residual of excision 
of a lipoma from the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran reportedly served on active duty from July 1980 
to April 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August and December 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a rating decision of December 2004, the RO denied 
entitlement to service connection for the residuals of nerve 
injury to the right shoulder.  The veteran voiced no 
disagreement with that denial of benefits, which has now 
become final.  Since the time of the December 2004 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

The appeal as to all issues save those of increased 
evaluations for service-connected scars of the right foot and 
right shoulder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  

FINDINGS OF FACT

1.  The veteran service-connected residual of a laceration of 
the right foot is presently characterized by a well-healed, 
superficial linear scar along the interphalangeal joint of 
the right great toe which is 2.5 inches long and stable, with 
a normal texture and some discomfort on range of motion and 
anesthesia, but no evidence of elevation or depression, or 
any adherence, inflammation, or constriction.

2.  The veteran's service-connected residual of the excision 
of a lipoma from the right shoulder is presently 
characterized by a well-healed, superficial lineal scar which 
is 2 centimeters long and 3 millimeters wide in a transverse 
orientation and stable, with a normal texture, minimal brown 
pigmentation, hyperesthesia, and some "tenderness," but no 
keloid, inflammation, breakdown, elevation, depression, 
adhesion, or constriction.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for a scar as the residual of laceration of the 
right foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 and Part 4, Codes 7804, 7805 (2008).  

2.  The criteria for an initial evaluation in excess of 
10 percent for a scar as the postoperative residual of 
excision of a lipoma from the right shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 and 
Part 4, Codes 7804, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks increased evaluations for 
service-connected scars of the right foot and right shoulder.  
In pertinent part, it is contended that various 
manifestations of those disabilities are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective schedular 
evaluations now assigned.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of August 2006, 
service connection and respective noncompensable evaluations 
for scars as the residual of a laceration of the right foot 
and excision of a lipoma from the right shoulder were granted 
effective from February 27, 2006, the date of receipt of the 
veteran's claim for service connection.  The veteran voiced 
his disagreement with the assignment of the respective 
noncompensable evaluations, with the result that, in a rating 
decision of December 2006, the veteran's previous 
noncompensable evaluations for service-connected scars of the 
right foot and right shoulder were increased to 10 percent, 
once again, effective from February 27, 2006.  The current 
appeal ensued.  

The Board notes that, at the time a VA dermatologic 
examination in June 2006, which examination, it should be 
noted, involved a full review of the veteran's claims folder, 
there was noted a well-healed, 5-centimeter-long scar on the 
veteran's right shoulder.  According to the examiner, the 
scar in question was superficial, stable, and painless, with 
no evidence of any adherence to the underlying tissue.  Nor 
was there any evidence of inflammation, edema, or keloid 
formation.  The scar was further described as normal in both 
texture and color, with no evidence of either elevation or 
depression of the surface contour on palpation.  
Significantly, at the time of examination, there was no 
evidence of any limitation of motion and/or function 
resulting from the veteran's service-connected right shoulder 
scar.  The pertinent diagnosis noted was of a well-healed 
scar on the right shoulder without sequelae.  

On subsequent VA dermatologic examination in November 2006, 
which examination also involved a full review of the 
veteran's claims folder, there was noted some pain in the 
veteran's right great toe on rising, in addition to a loss of 
sensation in the skin around the laceration repair site of 
the right great toe.  Significantly, when direct pressure was 
placed on the veteran's right posterior thorax, he described 
a brief, sharp stabbing sensation.  

Physical examination of the veteran's right thorax revealed 
the presence of a linear, postsurgical site scar 
2 centimeters in length and 3 milliliters in width in a 
transverse orientation, at about the level of the 9th and 
10th thoracic vertebrae in the midscapular line.  The scar in 
question was superficial, stable, and well healed, with only 
a minimal brown pigmentation and normal texture, and no 
evidence of either keloid or inflammation.  Nor was there any 
evidence of breakdown, elevation, or depression, or any 
adhesion or constriction.  However, according to the 
examiner, there was some evidence of hyperesthesia on 
withdrawal to light stroking of the skin, which could be 
considered evidence of "tenderness."  

Examination of the veteran's right great toe revealed a 
circumferential lineal scar along the interphalangeal joint 
which was 2.5 inches long and of no consequential width.  The 
scar in question was well hidden in the natural skin fold, 
and had no coloration.  However, movement of the right great 
toe in flexion and extension resulted in some discomfort.  
According to the examiner, the veteran's right great toe scar 
was superficial and stable, with a normal texture, and 
without evidence of elevation or depression, or any 
adherence, keloid inflammation, or constriction.  However, 
there was some evidence of anesthesia in a 4-millimeter 
distribution around the surface of the scar, and on the 
dorsal plantar and lateral aspects of the toe.  The pertinent 
diagnoses noted were of superficial scars of the right 
posterior thorax and right great toe, with mild symptoms of 
pain and tenderness.  

The Board notes that, pursuant to applicable law and 
regulation, a 10 percent evaluation is warranted where there 
is evidence of a superficial scar which is painful on 
examination, or a scar which produces some limitation of 
function of the body part affected, with a superficial scar 
defined as one not associated with any underlying soft tissue 
damage.  38 C.F.R. § 4.118 and Part 4, Codes 7804, 7805 
(2008).  

However, as is clear from the above, the veteran's service-
connected scars of the right foot and right shoulder produce 
no limitation of function of either of those anatomic areas.  
In point of fact, the veteran's scars have on various 
occasions been described as superficial, and/or "without 
sequelae."  Significantly, and as noted above, as of the time 
of a recent VA dermatologic examination in November 2006, 
both of the scars in question displayed a normal texture, 
with no evidence of any keloid, or any inflammation, 
breakdown, adhesion, or constriction.  Under the 
circumstances, the Board is of the opinion that the 
respective 10 percent evaluations currently in effect for the 
veteran's service-connected scars of the right shoulder and 
right great toe are appropriate, and that increased ratings 
are not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).  In this case, 
there is no evidence that the veteran's service-connected 
disabilities have resulted either in frequent 
hospitalizations or marked interfered with his employment.  
No additional action in this regard is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in March 2006.  As to 
informing the veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection. The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional notice 
is needed.  But see VCAA letter dated in November 2006. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An initial evaluation in excess of 10 percent for a scar as 
the residual of laceration of the right foot is denied.

An initial evaluation in excess of 10 percent for a scar as 
the postoperative residual of excision of a lipoma from the 
right shoulder is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for disabilities of the right and left 
shoulders, the cervical and lumbar spines, and the bilateral 
knees.  In pertinent part, it is contended that all of those 
disabilities had their origin during the veteran's period of 
active military service.  

In that regard, a review of service treatment records would 
appear to indicate that, in March 1986, the veteran underwent 
a service medical examination for the purpose of his 
separation from service.  However, the sole records currently 
on file from that examination consist of a radiologic 
consultation report, and various laboratory studies.  To 
date, it is unclear whether the veteran did, in fact, undergo 
a full medical examination prior to his separation from 
service.  Under the circumstances, the Board is of the 
opinion that further development of the evidence must be 
undertaken prior to a final adjudication of the veteran's 
current claims.  

Turning to the issues of service connection for right and 
left shoulder disabilities, the Board notes that, on various 
occasions during the veteran's period of active military 
service, he voiced complaints of and/or received treatment 
for certain right and/or left shoulder-related complaints.  
While during the course of a VA orthopedic examination in 
June 2006, there was noted the presence of tenderness to 
light touch in the trapezius area of both shoulders, in 
conjunction with an inability to shrug the shoulders due to 
pain, no diagnosis was offered in support of the 
aforementioned findings.  Nor was any opinion given regarding 
the relationship, if any, between the veteran's alleged right 
and left shoulder disabilities and his period of active 
military service.  Under the circumstances, the Board is of 
the opinion that an appropriate VA examination should be 
undertaken prior to a final adjudication of the veteran's 
current claims for service connection for chronic right and 
left shoulder disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006).  

Finally, as regards the veteran's claims for service 
connection for disabilities of the cervical and/or lumbar 
spine, the Board notes that, in a service clinical record of 
January 1983, the veteran reported having been in an 
automobile accident one-and-a-half days earlier, following 
which he had begun to experience neck pain as well as gross 
epistaxis.  While according to the veteran, the vehicle in 
which he was riding "rolled twice," resulting in his having 
to be "cut out" of it, he was nonetheless not taken to a 
hospital.  Significantly, there are currently of record no 
traffic and/or police reports of a motor vehicle accident, or 
any record of the veteran having been treated at a local 
medical facility for his injuries.  However, given the 
severity of the accident in question, the Board is of the 
opinion that additional development in the form of an attempt 
to obtain such evidence is necessary prior to a final 
adjudication of the veteran's claims for service connection 
for cervical and/or lumbar spine disabilities.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
records' storage facility in an attempt 
to obtain a copy of the service 
separation examination which the veteran 
apparently underwent on or about mid-
March of 1986.  In addition, the RO/AMC 
should obtain a copy of the veteran's 
service personnel records in an attempt 
to verify any private and/or service 
medical facility treatment the veteran 
may have received immediately following 
his reported motor vehicle accident in 
January 1983.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to September 2007, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims file.  
Moreover, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
right and left shoulder disabilities.  
The RO/AMC is advised that the veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The notification letter should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the orthopedic examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic, 
clinically-identifiable right and/or left 
shoulder disability, and, if so, whether 
such disability as likely as not had its 
origin during the veteran's period of 
active military service.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

4.  Thereafter, the RO/AMC should review 
the veteran's claims for service 
connection for chronic right and left 
shoulder disabilities, as well as for 
disabilities of the cervical and/or 
lumbar spine, and bilateral knees.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in September 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


